Citation Nr: 1506923	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-39 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to August 1997 in the U.S. Marine Corps and from November 1999 to September 2000 in the U.S. Army.  He also had additional unverified periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied, in pertinent part, the Veteran's claims of service connection for a right ankle disability, asthma, rhinitis, and for bilateral hearing loss.  The Veteran disagreed with this decision in January 2007.  He perfected a timely appeal in November 2007.  Although he requested a Board hearing when he perfected a timely appeal, he subsequently failed to report for this hearing when it was scheduled in April 2012 (after several prior hearing dates were rescheduled at the Veteran's request).  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

It appears that the Veteran currently lives within the jurisdiction of the RO in Roanoke, Virginia.  As such, that facility retains jurisdiction in this appeal.

In December 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Denver, Colorado) for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ (in this case, the RO in Roanoke, Virginia).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a right ankle disability, asthma, rhinitis, and bilateral hearing loss during active service.  Having reviewed the record evidence, and although any delay is regrettable, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

In its December 2013 remand, the Board directed that the AOJ attempt to obtain the Veteran's complete service personnel records.  See Board remand dated December 24, 2013, at pp. 18-19.  A review of the Veteran's VBMS electronic paperless claims file does not show that his service personnel records have been obtained by the AOJ since the Board's December 2013 remand.  It appears that, rather than requesting these records, the AOJ obtained a print-out from the Defense Personnel Information Retrieval System (DPRIS) and scanned this print-out listing a series of dates and codes in to the Veteran's VBMS electronic paperless claims file.  At the bottom of this print-out from DPRIS, there is a statement indicating that these "documents [are] temporarily inaccessible in the Service automated [Official Military Personnel File] System.  Resubmit request in 24 hours if still required."  The information in this DPRIS print-out (codes and dates) generally is unintelligible to the Board and not responsive to the December 2013 remand directive concerning the Veteran's service personnel records.  Based on the statement at the bottom of the DPRIS print-out, it also is not clear to the Board whether the request for the Veteran's service personnel records could have been resubmitted to an appropriate Federal records repository and, if such additional request had been made, whether these identified records could have been obtained by the AOJ and associated with the Veteran's claim.

The Board notes in this regard that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2014).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where the claims are premised on a period of ACDUTRA and on a period of INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.  Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.  As noted in the Board's December 2013 remand, it appears that, in addition to the 2 periods of verified active service in the Marine Corps and the Army, the Veteran also has multiple unverified periods of ACDUTRA and INACDUTRA.  See Board remand dated December 24, 2013, at pp. 2-3, 10-12.  Thus, the Board finds that it is imperative that, on remand, the AOJ attempt to obtain the Veteran's complete service personnel records from the appropriate Federal records repository and associated these records with his claims file.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in June 2014 without complying with the December 2013 remand instructions.  Given this error, another remand is required.

In the December 2013 remand, the Board also directed that the AOJ schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his right ankle disability, asthma, rhinitis, and bilateral hearing loss.  See Board remand dated December 24, 2013, at pp. 19-24.  Although a copy of the Board's December 2013 remand was mailed to the Veteran at a mailing address in Virginia, it appears that the AOJ scheduled the Veteran for VA examinations at the VA Medical Center in Denver, Colorado ("VAMC Denver").  A copy of a VA Form 21-2507a concerning the examinations requested by the Board in its December 2013 remand and included in the Veteran's VBMS electronic paperless claims file indicates that the mailing address used by the AOJ for the Veteran was in Colorado and not in Virginia.  Unfortunately, no VA examination notice letter or "no-show" notation for these requested examinations was included in the Veteran's VBMS electronic paperless claims file.  A review of a June 2014 Supplemental Statement of the Case (SSOC) indicates that the Veteran did not report for any of the VA examinations requested by the Board in its December 2013 remand and scheduled by the AOJ thereafter at VAMC Denver.  (The Board notes parenthetically that the June 2014 SSOC was mailed to the Veteran at a mailing address in Colorado.)

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes in this regard that a Veteran normally must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  In this case, however, the Board finds that VA was on notice prior to the December 2013 remand (and the VA examinations scheduled at VAMC Denver thereafter) that the Veteran was leaving Colorado and moving to Virginia.  When he was seen by his VA treating clinician on outpatient treatment in December 2012, the Veteran reported that he was planning to move to Virginia and not return to Colorado.  Subsequent VA outpatient treatment records indicate that the Veteran's father attempted to obtain information from VA on how his son (the Veteran) could reestablish VA medical care after he moved to Virginia.  It is not clear why the AOJ continued to use a Colorado mailing address for the Veteran after VA was on notice that the Veteran had moved to Virginia.

The Board finds that judicial review is frustrated in this case by the lack of appropriate VA examinations which address the nature and etiology of the Veteran's right ankle disability, asthma, rhinitis, and bilateral hearing loss.  As the Board noted in its December 2013 remand, the Veteran's service treatment records show that he was treated for a right ankle disability in August 1988 and in August 1995 during his period of verified active service in the Marine Corps.  And the Veteran's separation physical examination in August 2000 shows that he experienced asthma just prior to the end of his period of verified active U.S. Army service.  There also are additional treatment records dated between the Veteran's periods of verified active service showing treatment for these disabilities.  There further is medical evidence showing that the Veteran experienced rhinitis and bilateral hearing loss while on active service.  See Board remand dated December 24, 2013, at pp. 13-18.  In summary, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his right ankle disability, asthma, rhinitis, and bilateral hearing loss at the nearest VA medical facility to his current mailing address (which appears to be in Virginia).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right ankle disability, asthma, rhinitis, and/or for bilateral hearing loss since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As the Board requested in its December 2013 remand, please contact the appropriate Federal records repository and request the Veteran's complete service personnel records and a detailed listing of all of the dates that the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) between August 23, 1997, and November 7, 1999.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, should be included in the claims file.

2.  If, and only if, the appropriate Federal records repository does not respond with a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA between August 23, 1997, and November 7, 1999, or after the time for a response has expired, then contact the Defense Finance and Accounting Service (DFAS) and request that it provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between August 23, 1997, and November 7, 1999.  Please do not request that DFAS provide the Veteran's leave and earnings statements.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.

3.  If, and only if, the appropriate Federal records repository or DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA between August 23, 1997, and November 7, 1999, then the AOJ should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA between August 23, 1997, and November 7, 1999.  A copy of any formal finding should be included in the Veteran's claims file.

4.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his right ankle disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right ankle disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a right ankle disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a right ankle disability is not persuasive evidence that it did not occur during service.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his asthma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that asthma, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred asthma during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for asthma is not persuasive evidence that it did not occur during service.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his rhinitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that rhinitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred rhinitis during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for rhinitis is not persuasive evidence that it did not occur during service.

7.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred bilateral hearing loss during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for bilateral hearing loss is not persuasive evidence that it did not occur during service.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

